United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF ENERGY, SAVANNAH
RIVER SITE OPERATIONS OFFICE,
Aiken, SC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0235
Issued: December 21, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On November 10, 2014 appellant filed an application for review of a July 22, 2014
decision of the Office of Workers’ Compensation Programs (OWCP) which denied a request for
surgery. The appeal was docketed as No. 15-235.
The Board has duly considered the matter and notes that section 8124(a) of the Federal
Employees’ Compensation Act1 (FECA) and section 10.126 of the implementing regulations2
require that final decisions of OWCP contain findings of fact and a statement of reasons. A
decision denying a claim for benefits should contain a correct description of the basis for the
denial in order that the parties of interest will have a clear understanding of the precise defect of
the claim and the kind of evidence which would overcome it.3 The Board notes that OWCP’s
July 22, 2014 decision is incomplete and contains insufficient explanation of how OWCP
exercised it discretion in denying appellant’s requested surgery. The portion of the decision
entitled “Basis For Decision” states in its entirety: “The evidence is not sufficient to authorize
the proposed fusion of foot bones is hereby declined for the reason that the evidence presented is
1

5 U.S.C. § 8124(a).

2

20 C.F.R. § 10.126.

3

Patrick Michael Duffy, 43 ECAB 280 (1991).

not sufficient because you failed to provide a current MRI [magnetic resonance imaging scan] as
requested for review by [OWCP].” In its decision of July 22, 2014, OWCP failed to conform to
its established procedure, provisions of FECA, and its implementing regulations, and Board
precedent, all of which require that a final adverse decision of OWCP contain findings of fact
and a clear explanation of the deficiencies of the claim.4 Because its July 14, 2014 decision does
not contain a complete description of the basis for the denial of the claim or the findings of fact
reached therein, the Board finds that OWCP has not fulfilled its responsibility under section
8124 of FECA.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2014 is set aside and the case remanded for a de novo
decision with appropriate findings of fact and conclusions of law.5
Issued: December 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

Id.; see 5 U.S.C. § 8124(a); 20 C.F.R. § 10.126. See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1400.5 (February 2013) (regarding the elements that an OWCP decision should contain).
5

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

2

